 336DECISIONSOF NATIONALLABOR RELATIONS BOARDFarmers Union Co-operative Business AssociationandAmericanFederationofGrainMillers,AFL-CIO.Cases17-CA-3836-1andI7-CA-3836-2September 5, 1969DECISION AND ORDERBY CHAIRMAN1MCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn July 9. 1969, Trial Examiner Charles NV.Schneider issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions totheTrialExaminer'sDecision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended. theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrder,theRecommended Order of the Trial Examiner andhereby orders that Respondent. Farmers UnionCo-operative Business Association, Holton, Kansas,itsofficers,agents. successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceedings'CHARLES W. SCHNETDERTrial Examiner: Upon petitionsfiled under Section 9(c) of the National Labor RelationsAct (29 U.S.C.A. 159(c)) on October 1, 1968, in Case17-RC-585IandonOctober25,1968,inCase17-RC-5874,by the American Federation of Grain'Administrativeorofficialnotice is taken of the record in therepresentation proceedings,Cases17-RC-5851 and17-RC-5874, as theterm "record,"is defined in Sec 102 68 and 102 69(f) of the Board's rules(Rules and Regulations and Statements of Procedure, National LaborRelations Board,Series 8, as amended)SeeLTVElectrosystems,Inc ,166NLRB No. 81, cnfd 388F 2d 683 (C A4),GoldenAge Beverage Co,178 NLRB No. 56Millers, AFL-CIO, herein called the Union, a hearing washeld on the question of representation presented in the twocases, pursuant to a notice of representation hearing andorder consolidating cases, on November 1, 1968, before aHearing Officer of the National Labor Relations BoardThereafter on November 26, 1968. the Regional Directorfor Region 17 pursuant to Section 102.72(a)(4) and (c) ofthe Board's Rules, severed Case 17-RC-5851 from Case17-RC-5874 and issued, on the same day. (1) a Decisionand Direction of Election in Case 17-RC-5851 in anappropriate unit of Respondent's employees describedhereinafter and (2) a Decision and Direction of Election inCase l7-RC-5874 in an appropriate unit of Respondent'semployees described hereinafterOn December 9, 1968, Respondent filed with the BoardinWashington, D C , a petition for review of the RegionalDirector'sDecision and Direction of Election in Case17-RC-5851.On December 23, 1968, the Board deniedRespondent's petition for reviewNo request for review oftheDecision and Direction of Election was filed in Case17-RC-5874.Pursuant to the respective directions of election,elections by secret ballot were conducted on December 31,1968, among the employees in the appropriate units todetermine the question concerning representationUponconclusion of the balloting, tallies of the ballots in bothelections were prepared In Case 17-RC-5851, of a total ofapproximately 17 eligible voters, 13 cast ballots for theUnion, 3 cast ballots against the Union, no ballots werechallenged and no ballots were void. In Case 17-RC-5874,of a total of approximately 4 eligible voters. 2 cast ballotsfor the Union, one ballot was cast against the Union. oneballotwas challenged, and no ballots were void. Thechallenged ballot in Case 17-RC-5874 was sufficient toaffect the results of the election.No objections to conduct affecting the results ofelection were filed in Case 17-RC-5851, and, accordingly.on January 15. 1969, the Regional Director issued anddulyservedon the Respondent and the Union aCertification of Representative, certifying the Union asthe representative for the purposes of collective bargainingfor the employees in the appropriateunit.No objectionsto conduct affecting the results of the election were filedinCase 17-RC-5874. The challenged ballot was theninvestigated pursuant to Section 102.69 of the Board'sRules and on February 13, 1969, the challenge to saidballot was sustained. and the Regional Director issued aSupplementalDecisionandCertificationofRepresentative, in Case 17-RC-5874 certifying the Unionas the representative for the purposes of collectivebargaining for Respondent's employees in the appropriateunit.On February 26, 1969, Respondent filed a requestforreviewof the Regional Director's SupplementalDecisionandCertificationofRepresentative inCase17-RC-5874TheRegionalDirector forRegion 17declined to consider the Respondent's request for reviewas a motion for reconsideration, and on March 7, 1969,the Board denied the Respondent's request for review.The Complaint CaseOn March 18, 1969, the Union filed a charge in Case17-CA-3836-1alleging that since on or aboutFebruary 5,167 NLRB No.24,Intertype Co. v Penello,269 F.Supp.573 (D.C Va),IntertypeCov.NL.R.B,401 F 2d41 (C A4),Follett Corp, et al.164NLRBNo. 47, enfd 397 F.2d 91 (C.A 7), See 9(d) of the NationalLabor Relations Act FARMERSUNION CO-OPERATIVE3371969, the Respondent had refused to bargain with theUnion as the duly designated representative of a majorityof the employees in the unit found appropriate in Case17-RC-5851. and thus had violated Section 8(a)(1) and (5)of the Act. Also on March 18, 1969. the Union filedanother charge. in Case 17-CA-3836-2, alleging that sinceon or about February 26, 1969. the Respondent hadrefused to bargain with the Union as the duly designatedrepresentative of a majority of the employees in the unitfound appropriate in Case 17-RC-5874 in contravention ofthe Regional Director's Decision in Case 17-RC-5874 andthus had violated Section 8(a)(1) and (5) of the Act.On April 11. 1969, the General Counsel, by theRegionalDirector forRegion 17, issued an OrderConsolidating Cases, Consolidated Complaint and Noticeof Hearing in these cases alleging that the Respondent hadcommitted unfair labor practices in violation of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act byrefusing to bargain with the Union upon request in thetwo units. In due course. on April 24. 1969, theRespondent filed its Answer to the Complaint in which itadmitted certain allegations of the complaint and deniedothersIn its answer, the Respondent admitted the followingallegations of the complaint. (1) filings and service of thecharges, (2) certain jurisdictional facts, (3) that the Unionisa labor organization within the meaning of Section 2(5)of the Act, (4) the facts of the representation proceedingscited above including the appropriateness of each unit, (5)theUnion's requests to bargain collectively and theRespondent's refusal. Respondent further admitted that ithas continued to refuse to recognize and bargain with theUnion and admitted that its sole objective in so doing isto test the validity of the Regional Director's respectivecertifications of representative in Cases 17-RC-5851 and17-RC-5874,bymeans of Board review and courtdecision. Respondent admitted the fact of the election andcertification, but denied the validity of the election andcertification,assertingwith regard to the unit in Case17-RC-5851 that the employer's operation is seasonal andthat the election was conducted at a time when the workcomplement was approximately only 50 percent of thepeak season complement, and further asserting withregard to the election in Case l7-RC-5874, that thechallenge to the ballot which affected the results of theelection,was improperly sustained. Respondent,in sum,denied that it is engaging in any unfair labor practicesaffecting commerceUnder date of May 2, 1969, received May 5, 1969,counsel for General Counsel filed a motion for summaryjudgment, in which he contends that the pleadings.considered together with the official Board record in theunderlyingrepresentationproceedingsinCases17-RC-5851 and 17-RC-5874, raise no factual issuesrequiring a hearing, that Respondent's Answer alleges nonewly discovered evidence or evidence not available at thetime of the representation proceedings, and that, as amatter of law, Respondent has no valid defense to thecomplaint.On May 6, 1969, 1 issued an order on the GeneralCounsel's motion for summary judgment, returnable May23, 1969, directing the parties to show cause as to whetheror not General Counsel's motion should be granted. Theorder statedinter aliathat"if no response disclosingmaterial unresolvedissueslitigable before and requiringhearing by a Trial Examiner is filed by May 23, 1969, themotionforsummary judgmentmay be grantedforthwith." No responses were received to the Order.Ruling on Motion for Summary Judgmentin its Answer, Respondent contends that its refusals tobargain collectively are fully justified because the Unionhas been illegally certified as the bargaining representativefor the units involved herein Respondent asserts that theelection in the unit involved in Case 17-RC-5851 wasconducted at a time of the year when the workcomplement was approximately 50 percent of the peakseason's complement, and that the employer's operation insaidunit is seasonal in nature Further, Respondentasserts that the challenge to the ballot, affecting theresultsof the election in the unit involved in Case17-RC-5874, was improperly sustained.With regard to Case 17-RC-5851, the question of thesize of the appropriate unit was ruled on by the RegionalDirector in his Decision and Direction of Election, datedNovember 26, 1968, at page three thereof, and at thattime Respondent's contention that since its operation isseasonal in nature no election should be held until thespring of 1969 when it was to add additional employees,in keeping with its practice. was rejectedWith regard toCase 17-RC-5874, the issue of the challenged ballot wasdecided by the Regional Director in the SupplementalDecisionandCertificationofRepresentative,datedFebruary 13, 1969. Respondent's request for review inCase 17-RC-5874 was denied by the Board on March 7.1969.Respondent's contentions were thus fully litigatedand decided in the prior representation proceedings andRespondent has offered no new or previously unavailableevidence to support its present assertions.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances not to permit litigation before a TrialExaminer in an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding.' This policy is applicable eventhough no formal hearing on objections has been providedby the Board. Such a hearing is not a matter of rightunless substantial and material issues are raised;' and thatthere are not such issues here has been effectively decidedby the BoardIntherepresentationproceedings. theRespondentpresented, or had opportunity to present, all its presentcontentions concerning the validity of the election and thecertification.The Respondent is thus seeking to relitigatetheBoard'sdeterminationsintherepresentationproceedings. There being no unresolved matters requiringan evidential hearing, the motion of the General Counselfor summary judgment is granted, and I hereby make thefollowing further:Findings and ConclusionsL 1HE BUSINESS 01 THE RESPONDENTFarmers Union Co-operativeBusinessAssociation is,and has been at all times material herein, a Kansas'Howard Johnson Company.164NLRBNo 121,Metropolitan LifeInsurance Company.163NLRB No71,Krieger-Ragsdale&Co, Inc.159 NLRB 490,enfd379 F 2d 517 (C.A.7), cert denied389 U S. 1041.N L R Bv AfacombPottery,376 F 2d 450 (C A 7) SeePittsburgh PlateGlass Co v.N L R B,313 U S 146,162,NLRB Rules and Regulations,Sec. 102 67(f) and 102.69(c)10 K Van and Storage,Inc,127 NLRB 1537, enfd 297 F.2d 74 (C A.5). SeeNL R B. v. Air Control Window Products,Inc, 335 F.2d 245, 249(C A 5). "If thereisnothing to hear, then a hearing is a senseless anduseless formality"See also.N.L R B. v BataShoeCo., 377 F.2d 821. 826(C A 4). 338DECISIONS OF N NTiONAL LABOR RELATIONS BOARDcorporation with its principal place of business at Holton.Kansas. It operates grain elevators at Holton, ValleyFalls, and Mavetta, and a feed mill at Denison. also inKansas. It also operates petroleum service stations atHolton and Denison, a lertilizer department and store atHolton, and a petroleum bulk plant at Denison.inthecourseand conduct of its business, theRespondent annually sells and distributes products, thegross value of which exceeds $500,000. The Respondentannually receives goods valued in excess of $50,000transported to its place of business in interstate commercedirectly from states of the United States other than theState of Kansas Respondent is now, and at all timesmaterialhereinhasbeen,an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE I ABORORGANIZATION INVOLVEDThe Union is. and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.iii.TiIE UNFAIR LABOR PRAC1ICESWith regard to Case 17-RC-5851, the followingemployees of the Respondent constitute a unit appropriateforthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.All production and maintenance employees of FarmersUnion Co-operativeBusinessAssociation at its Holton,Denison,Mayetta, and Valley Falls, Kansaslocations,including service station employees, tankmen, truckdrivers,mechanics, regular part-time employees, andregular seasonal employees, but EXCLUDING officeclericalemployees,temporaryemployees,andprofessionalemployees, guards, and supervisors withinthe meaning of the Net.With regard to Case 17-RC-5874, the followingemployees of the Respondent constitutea unitappropriateforthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.Allfull-timeandregularpart-timeofficeclericalemployees of Farmer-, Union Co-operativeBusinessAssociation,EXCLUDING all other employees andprofessional employees, guards. and supervisors withinthe meaning of the Act.On December 31. 1968, a majority of Respondent'semployees in each unit designated and selected the Unionas their collective-bargaining representative in secret-ballotelections conducted under thesupervisionof the RegionalDirector of Region 17 of the National Labor RelationsBoardOn January 15, 1969, the Regional DirectorcertifiedtheUnionasthecollective-bargainingrepresentative for the unit of employees designated inCase 17-RC-5851 and on February 13. 1969, the RegionalDirector certified the Union as the collective-bargainingrepresentative for the unit of employees designated inCase 17-RC-5874. From January 15, 1969 in Case17-RC-5851and from February 13. 1969 in Case17-RC-5874, and at all times since, the Union has beenthe collective-bargaining representative of a majority ofthe employees in the above-mentionedunits andby virtueofSection 9(a) of the Act, has been, and is now, theexclusive representative of all the employeesin said unitsfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.On or about January 22. 1969, the Union requested theRespondent to bargain collectively with respect to rates ofpay, wages, hours of employment and other terms andconditions of employment of the employees in the unitfound appropriate in 17-RC-585IOn or about February5, 1969, and at all times since, Respondent has refused tobargain collectively with the UnionOn or about February 26, 1969, the Union requestedRespondent to bargain collectively with respect to rates ofpay, wages, hours of employment and other terms andconditions of employment of the employees in the unitfound appropriate in Case 17-RC-5874On or aboutFebruary 27. 1969, and at all times since the Respondentrefused to bargain collectively with the UnionBy these refusals to bargain with the Union. the dulydesignated representative of the employees in each unit.Respondent engaged in, and is engaging in. unfair laborpractices in violation of' Section 8(a)(5) of the Act and isinterfering with, restraining, and coercing its employees inviolation of Section 8(a)(1) of the ActThe aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following'ORDERA For the purpose of determining the effective periodof the certification, the initial year of certification shall bedeemed to begin on the date(s) the Respondentcommences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunitsB. Farmers Union Co-operative Business Association,Dolton,Kansas, its officers, agents, successors. andassigns. shall:1.Cease and desist from-(a)Refusing to bargain collectively with AmericanFederation of Grain Millers, AFL-CIO, as the exclusivecollective-bargaining representative of the employees inthe following appropriate units.All production and maintenance employees of FarmersUnion Co-operative Business Association at its Holton,Denison,Mayetta, and Valley Falls, Kansas locations,including service station employees, tankmen, truckdrivers,mechanics, regular part-time employees. andregular seasonal employees, but LXCLUDING officeclericalemployees.temporaryemployees.andprofessional employees, guards, and supervisors withinthe meaning of the ActAllfull-timeand regular part-time office clericalemployees of Farmers Union Co-operative BusinessAssociation,EXCLUDING all other employees andprofessional employees, guards and supervisors withinthe meaning of the Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent the employees in the said'The purpose of this provision is to ensure that the employees in theappropriate units will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac Poultry Co . Inc ,136NLRB 785,Commerce Co d/b/a LamarHotel,140 NLRB 226. 229,enfd 382 F 2d 600 (C A5),Burnett ConsirucuonCo.149 NLRB 1419,1421, enfd 350 P 2d 57 (C.A 10), ccrt denied 379 C S 817 FARMERS UNION CO-OPERATIVEappropriate units as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Upon request bargain collectively with AmericanFederation of Grain Millers, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitswith respect to rates of pay, wages, hours of work, andother terms and conditions of employment, and embody ina signed agreement any understanding reached.(b)Post at all its locations in Holton, Denison,Mayetta, and Valley Falls, Kansas, copies of the attachednoticemarked "Appendix."' Copies of said notice, onforms to be furnished by the Regional Director for Region17, alter being duly signed by an authorized representativeoftheRespondent. shall he posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from receipt of this RecommendedOrder, what steps it has taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Exmamer"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order "'in the esent that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 17, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board339WE WILL NOT refuse to bargain collectively with theAmerican Federation of Grain Millers, AFL-CIO, asthe exclusive collective-bargaining representative of allour following employees:Allproduction and maintenance employees at ourHolton. Denison, Mayetta, and Valley Palls, Kansaslocations,includingservicestationemployees,tankinen, truck drivers, mechanics, regular part-timeemployees,and regular seasonal employees, butEXCLUDING office clerical employees, temporaryemployees, and professional employees, guards, andsupervisors within the meaning of the Act.Allfull-timeand regular part-time office clericalemployees EXCLUDING all other employees, andprofessionalemployees,guards,andsupervisorswithin the meaning of the Act.WF WIT I NOT interfere with the efforts of the Uniontonegotiate for or represent employees as exclusivecollective-bargaining representative.WE WILL bargain collectively with the Union asexclusivecollective-bargainingrepresentativeof theemployees in the appropriate units and if anunderstanding is reached we will sign a contract withthe Union.DatedByFARMERSUNIONCO-OPERATIVE BUSINESSAssociATiON(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date ofposting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerningthis notice may be directed totheBoard'sRegional Office, 610 FederalBuilding, 601East 12th Street, Kansas City.Missouri64106, Telephone374-5181